Citation Nr: 1207261	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-42 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Heather Van Hoose, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In September 2009, the Veteran testified at a Decision Review Officer hearing.  A transcript of that proceeding is of record.

In February 2011, the Veteran testified at a Videoconference Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding is of record.

In March 2011, the Board reopened the Veteran's claim for entitlement to service connection for a back disability.  Thus, the issue is expressed as entitlement to service connection on the title page of this decision.

The Board notes that the Veteran's claims were remanded in March 2011 for further development.  With respect to the increased rating claim, there was substantial compliance with the prior remand directives.  Specifically, the Veteran was to be scheduled for a VA audiologic examination.  Such examination was performed in June 2011, and all appropriate testing was conducted.  The examiner also considered the impact of the Veteran's hearing loss on his daily life.  The examination report is thorough and is adequate in all regards.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The competent evidence of record reveals bilateral hearing loss of, at worst, Level I in the right ear and Level III in the left ear.


CONCLUSION OF LAW

The requirements for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a June 2011 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection for bilateral hearing loss, evaluated as 0 percent disabling, became effective July 31, 2007.

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100 (2011).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

On the VA authorized audiological evaluation in September 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
60
60
LEFT
15
10
30
70
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 80 percent in the left ear.  The average puretone threshold was 40 for the right ear and 46.25 for the left ear.

The Veteran testified at a September 2009 Decision Review Officer hearing that his hearing loss had worsened.  Thus, he was provided an additional examination.  

A VA authorized examination report dated September 2009 indicates the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
60
60
LEFT
15
15
30
70
75

Speech recognition scores were reported as 92 percent bilaterally.  The average puretone threshold is 42.5 for the right ear and 47.5 for the left ear.

Again, during February 2011 testimony, this time to the Board, the Veteran indicated that his hearing had worsened and he was afforded an additional examination.  

On the VA authorized audiological evaluation in June 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
60
60
LEFT
15
15
35
70
75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  The average puretone threshold is 42.5 for the right ear and 48.75 for the left ear.

As an initial matter, an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown and that regulation is not applicable.

Applying the findings from the September 2007 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level III hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level III in the other, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Applying the findings from the September 2009 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Applying the findings from the June 2011 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level I in the other, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Thus, the evidence of record fails to show that the Veteran's hearing loss warrants a compensable evaluation.  In so deciding, the Board acknowledges Martinak v. Nicholson, 21 Vet. App. 447 (2007), in which the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report.  Id. at 455.  In this regard, the most recent VA examiner made note of the fact that the Veteran had difficulty in situations involving background noise, and if not facing the person speaking to him.  Thus, the examiner is deemed adequately responsive to Martinak.  In any event, as noted above, the schedular rating for hearing loss is dictated by the application of the tables found at 38 C.F.R. § 4.85, and such fail to establish entitlement to a compensable rating here, as demonstrated above.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002);  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001);  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for the Veteran's hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

Very unfortunately, an additional remand is required in order to determine the claim of service connection for a back disability.

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010); Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during wartime service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b). See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service);  Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991); Browder v. Brown, 5 Vet. App. 268, 271 (1993); see also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

The Veteran's March 1965 induction examination indicates normal findings of the spine.  As no defect was noted, the presumption of soundness applies.  Moreover, although the Veteran reported a pre-service motor vehicle accident in an accompanying report of medical history, this, standing alone, does not rise to the level of clear and unmistakable evidence of a preexisting chronic disability.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The Veteran received no treatment for back problems during active service and the March 1967 separation examination indicated normal findings.  Moreover, he denied recurrent back pain in an accompanying report of medical history at discharge.  Post-service records relay a history of a pre-service motor vehicle accident but are deemed insufficient to overcome the presumption of soundness.  As such, the relevant inquiry is whether any current low back disability was incurred in active service.  

The Veteran has presented a private treatment record dated in February 2009 which indicates his current back disability was aggravated by active service.  Again, based on the above, the question is not whether a pre-service disability was aggravated by service, but rather whether a back disability was incurred due to active service.  As such, the February 2009 opinion is not responsive to the crucial inquiry in this case and remand is this required.  In any event, the opinion was not accompanied by any rationale and appeared to be based on an inaccurate factual premise, as the examiner indicated that the Veteran had received medical treatment for these injuries while in the service, which is not reflected in the record.  

The Board remanded for an additional VA examination which was conducted in June 2011.  The examiner clearly marked that the claims file was not available for review.  However, in her summary she indicated that the claims file has been reviewed.  Additionally, the opinion from the examiner is insufficient.  She did not indicate if the Veteran has a current back disability related to service.  Rather, the examiner's discussion was limited to aggravation, which the prior remand indicated was not a contention in this case.  For these reasons, the Veteran should be afforded a VA examination with a physician; however, the physician should not be the same physician as the June 2011 examiner.  

The Board's March 2011 remand conferred on the veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the RO is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.  

Accordingly, this case is REMANDED to the RO for the following actions:

1.  Schedule the Veteran for a VA examination, with a physician other than the June 2011 examiner, to determine the nature and etiology of any back disability that may be present.  The claims file must be provided for review.  The examiner is asked to review all pertinent records associated with the claims file, particularly the Veteran's service treatment records, and offer comments, clarification, and an opinion as to whether it is at least as likely as not that any current low back disability was incurred in active service.  (The examiner must accept as fact that the Veteran was clinically normal on entrance to service, and thus the question of aggravation is not for consideration here.)

2.  Thereafter, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


